Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Canada on 03-05-2021. It is noted, however, that applicant has not filed a certified copy of the CA3111420 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cullinan et al (US 2016/0102254), in view of Pierre et al (CA 2,937,235) and in further view of Kift et al (US 2012/0145602)
Regarding claim 1, Cullinane discloses a non-aqueous extraction process for producing a bitumen product from an oil sands material comprising bitumen and solid mineral material, comprising:
a preparation treatment comprising at least an ablation stage (see paragraph 0046, unit 210), the ablation stage comprising: 
mixing the ablation solvent (277) and the sized oil sands material to further reduce the size of the sized oil sands material and produce ablated ore that comprises a mixture of dispersed sands and clay and ablated ore fragments (see paragraph 0046);,
and retrieving the ablated ore as a single stream (see paragraph 0046, after ablatio slurry is fed to dissolution step);
 subjecting the ablated ore to an extraction stage including adding a solvent- containing stream having a lower boiling point than bitumen to dissolve bitumen present in the ore fragments and facilitate extraction and separation of the bitumen from mineral solids in the ablated ore (see paragraph 0046, unit 220), thereby producing a solvent diluted bitumen stream comprising bitumen and fine mineral solids (bitumen on the is extracted, and fine solids are separated in the subsequent agglomeration step, see paragraph 0046), separating the fine mineral solids from the solvent diluted bitumen stream to produce a solvent affected fine tailings stream and a bitumen enriched stream (fine particle agglomeration, unit 240); and processing the bitumen enriched stream to produce the bitumen product (bitumen 271 is removed from the process as product see paragraph 0046).
Cullinane does not disclose, wherein the ablation stage (conditioning stage) comprises: adding an ablation solvent to the oil sands material to achieve a solvent-to- ore ratio of less than about 10; or wherein a majority of the ablated ore fragments has a diameter of less than about 2 inches.
In a related process for bitumen processing, Pierre discloses  a solvent bitumen extraction with solids agglomeration method, the method comprising: (a) inerting a bituminous feed to produce an inerted bituminous feed; (b) adding a first solvent to the inerted bituminous feed and sizing the inerted bituminous feed to produce a sized bituminous feed; (c) contacting the sized bituminous feed with a first high velocity fluid; (d) dissolving the sized bituminous feed in the first high velocity fluid to produce a dissolved bituminous slurry; (e) contacting the dissolved bituminous slurry with a second high velocity fluid to produce an agglomerated slurry; and (f) filtering, washing with a second solvent and desolventizing the agglomerated slurry (see abstract).
Pierre further discloses adding an ablation solvent to the oil sands material to achieve a solvent-to- ore ratio of less than about 10 (see paragraph 0309, 0318-0319 and 0341-0343, target ratio of less than 2 at the agglomeration) and wherein a majority of the ablated ore fragments has a diameter of less than about 2 inches (screened to 2-10 mm, approximately 0.07-.40 inches, see paragraph 0463).
Thus, it would have been obvious to one with oridinary skill in the art at the time of filing to modify Cullinane with the claimed solvent ratio, i.e. less than 10, and ablation sizing, i.e. less than 2 inches, as Pierre shows that this claimed ablation limitation are conventional and taught by Cullinane.  
However, the prior combination does not disclose wherein the solvent extraction stage produces a solvent diluted tailings stream comprising coarse mineral solids, bitumen and solvent.
In a related process, Kift discloses a process for separating bitumen from bitumen ore material includes extracting bitumen with a hydrocarbon solvent to produce a bitumen-enriched solvent phase and tailings (see abstract) and further discloses wherein the solvent extraction stage produces a solvent diluted tailings stream comprising coarse mineral solids, bitumen and solvent (see paragraph 0049-0051).
Thus, it would have been obvious to one with ordinary skill in the art at the time of filing to understand, to reasonably expect the Cullinane process to produce the claimed solvent diluted tailings stream comprising coarse mineral solids, bitumen and solvent, in view of Kift, as the process is conventional, and said steps are well-known in the art, as shown by Kift. 
Regarding claim 2, the prior combination teaches the limitation of claim 1.
Cullinane further discloses wherein the ablation solvent comprises an aliphatic solvent or a paraffinic solvent (see paragraph 0024).
Regarding claim 4, the prior combination teaches the limitation of claim 1.
Cullinane further discloses wherein the ablation solvent comprises a recycled stream derived from the solvent diluted bitumen stream (see paragraph 0046, a portion of the rich and lean and lean filtrate are recycled to the ablation stage).
Regarding claim 5, the prior combination teaches the limitation of claim 1.
Cullinane further discloses separating reject material from the ablated ore (the resulting slurry is filtered or otherwise physically separated to remove solids from the solvent, see paragraph 0046).
Regarding claim 6, the prior combination teaches the limitation of claim 5.
Cullinane further discloses wherein the process comprises a reject wash stage to wash the reject material (the solid cake is washed) and recover residual bitumen therefrom (lean and rich filtrate), the reject wash stage comprising supplying a wash solvent to the reject material to produce recovered residual bitumen and washed reject material (see paragraph 0046).
Regarding claim 7, the prior combination teaches the limitation of claim 6.
Cullinane further discloses wherein the washed reject material comprises residual solvent, and the process further comprises recovering the residual solvent (see paragraph 0046, unit 265 dryer/vapor recovery stage).
Regarding claim 16, the prior combination teaches the limitation of claim 1.
Cullinane further discloses wherein the ablation stage and the extraction stage are performed in separate units (see paragraph 0046, figure 2).
 
Claim Rejections - 35 USC § 103
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cullinane, Pierre and Kift as applied to claim 7 above, and further in view of Benson (US 3,459,653).
Regarding claim 8, the prior combination teaches the limitation of claim 7. Cullinane further discloses sending washed cake to a dryer/vapor recovery stage to remove residual solvent (see paragraph 0048).
The prior combination does not however disclose wherein recovering the residual solvent comprises stripping the residual solvent.
However, in a related field Benson discloses recovering tar from tar sands employing a solvent extraction process wherein tar sand is slurred in a hydrocarbon solvent with sufficient water added to the slurry to form a grainy slurry, said water being from about 1% to about 7% by weight of the tar sand, and then filtering the slurry, whereby release of fines is controlled to maintain an easily filtered slurry (see abstract), and further discloses wherein conventionally recovering the residual solvent comprises stripping the residual solvent (see col 1 lines 55-65, steam stripping).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of filing to modify the vapor recovery system of Cullinane in view of Benson, with a stripper to strip the residual solvent, as said stripping is a conventional process to recover residual solvent.

Claim Rejections - 35 USC § 103
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cullinane, Pierre and Kift as applied to claim 1 above, and further in view of Murray et al (US 4,120,775).
Regarding claim 9, the prior combination teaches the limitation of claim 1.
The prior combination does not disclose wherein the ablation stage and the extraction stage are performed in a common single unit.
However in a related process, Murray discloses a system for effecting a sharp separation from tar sands of the large weight fraction of coarse materials present therein and for recovering bitumen, or tar, from the remaining product, wherein, as a first step, finely divided particles of a tar sand are added to a liquid hydrocarbon solvent in an agitation zone to form a dilute solution of the bitumen component which is agitated to maintain both the coarse as well as the fine solid particles present in a well dispersed condition (see abstract), and wherein Murray discloses the ablation stage and the extraction stage are performed in a common single unit (2) (see col 3 lines 12-64).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of filing to modify the process of Cullinane in view of Murray, with a integration of ablation and extraction stage, as the combination of both units produces a compact process. 
Allowable Subject Matter
Claims 3, 10-15 and 17-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 3, the prior combination teaches a substantial portion of the claimed invention, however does not suggest to one with ordinary skill the utilization of a partially deasphalted bitumen derived from a downstream stage of the non-aqueous extraction process.
With respect to claims 10-15, the prior combination teaches a substantial portion of the claimed invention, however, does not suggest or teach the claimed integrated conveyer through, comprising the ablation and extraction stage.
With respect to claim 17-19 the prior combination teaches a substantial portion of the claimed invention, however, does not suggest or teach the claimed ablation stage, comprising a conveyor ablation stage.
With respect to claim 20-23, the prior combination teaches a substantial portion of the claimed invention, however, does not teach or suggest to one with ordinary skill in the art, the claimed rotary screen ablator.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C VALENCIA/           Examiner, Art Unit 1771            

/Randy Boyer/
Primary Examiner, Art Unit 1771